Citation Nr: 0008637	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-39 328	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for duodenal ulcer 
disease, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION


The veteran had active military service from May 1976 to 
September 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1994 
rating decision by the RO which granted an increased rating, 
from 0 percent to 10 percent, for duodenal ulcer disease.  
The veteran appeals for a higher rating.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer disease is no more than 
mild, with recurring symptoms once or twice yearly.

2.  Without good cause, the veteran failed to report for a VA 
examination pertaining to the claim for an increased rating 
for duodenal ulcer disease.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
duodenal ulcer disease are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. § 4.114, Code 7305 (1999).

2.  Failure to report for a scheduled VA examination requires 
denial of the claim for an increased rating for duodenal 
ulcer disease.  38 C.F.R. §§ 3.326, 3.327, 3.655 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active duty for training from July 1975 to 
November 1975, and he had active duty from May 1976 to 
September 1985.  His service medical records show that in 
1983, he was treated for a gastrointestinal (GI) hemorrhage 
secondary to a duodenal ulcer. 

The RO, in September 1986, granted service connection for 
history of duodenal ulcer, and assigned a noncompensable 
rating.

In June 1990, the veteran was admitted to a VA hospital with 
fever, back pain, headache, nausea, and some diarrhea.  The 
examiner reported the veteran had a past medical history of 
peptic ulcer disease.  He was discharged 3 days following 
admission.  The final diagnoses were fever, hypertension, and 
peptic ulcer disease.

In February 1991, he was admitted to a VA hospital with 
complaints of chest pain.  The hospital report noted the 
veteran had a history of indigestion type upper abdominal 
pain for many years, following a diagnosis of peptic ulcer 
disease in 1982.  His chest pain was felt to be non-cardiac 
in origin and probably related to peptic esophagitis.  The 
diagnoses included chronic duodenal peptic ulcer disease and 
question of peptic esophagitis.

VA outpatient treatment reports from 1991 to 1993 show the 
veteran periodically complained of chest pain and stomach 
problems.  The diagnosis was reflux esophagitis.  

In May 1993, the veteran submitted a claim for increased 
rating for his service-connected ulcer condition.

On June 1993 VA examination, the veteran stated that while in 
service he developed a bleeding ulcer with vomiting of blood.  
He stated he not require surgery, but since then he had 
persistent abdominal pain which had been treated with Zantac 
and Tagamet, as well as antacids.  He claimed he was 
presently on Tagamet 400 mg and that he also took large 
quantities of Mylanta.  He stated that despite the 
medications, he had frequent nausea.  He claimed when he ate 
spicy foods, he vomited.  He also claimed he had episodes of 
diarrhea 1 to 2 times monthly with stools 3 times daily which 
would last 2-3 days and would subside without medication.  He 
related that for the past 2 months he had bright red blood in 
his stool.  He stated he was not aware of having any problem 
with hemorrhoids.  He also stated he was not aware of having 
anemia since 1984.  

Physical examination revealed a markedly obese abdomen with 
subjective tenderness in the midepigastric region where a 
slight muscle spasm was present, but no masses, organomegaly, 
or distention was observed.  The veteran's current weight was 
285.  He stated his maximum weight for the past year was 300 
pounds.  He related he had frequent nausea with vomiting 
twice weekly.  He reported he had no hematemesis since 1984, 
but bright red blood was noticed over the past 2 months.  The 
examiner noted small internal hemorrhoids.  The veteran 
stated severe epigastric pain occurred between December 1992 
to February 1993.  He reported that since then he had had 
mild pain of a lesser degree but on a daily basis.  He 
claimed that severe episodes occurred once yearly.  He stated 
he had almost daily pain of which was milder in nature.  An 
upper GI X-ray study was normal except for slight deformity 
of the duodenal bulb; there was no active ulcer crater.  The 
diagnosis was duodenal ulcer without X-ray evidence of active 
disease.

In February 1994, the RO increased the rating for duodenal 
ulcer disease to 10 percent.

The veteran, in April 1994, was admitted to a VA hospital 
with complaints of epigastric pain, tarry stool, nausea, and 
vomiting for two days.  He denied hematemesis.  He also 
complained of a productive cough, stuffy nose, sinus problem, 
shortness of breath.  His past medical history was 
significant for peptic ulcer disease, hypertension, anxiety 
disorder.  Examination of the abdomen revealed minimal 
epigastric tenderness, no organomegaly, and bowel sounds were 
present.  The veteran was given medication.  An upper GI 
series showed evidence of peptic ulcer disease.  He improved 
and was discharged from the hospital 5 days following 
admission.  The diagnosis was peptic ulcer disease with GI 
bleeding.

A September 1994 hospital discharge summary shows the veteran 
was hospitalized for 6 days.  He was admitted to the hospital 
due to complaints of epigastric pain and heartburn.  His past 
medical history was significant for peptic ulcer disease, 
hemorrhoids, hypertension, and anxiety.  The veteran was 
treated with medication during hospitalization.  He was 
discharged in stable condition.  The discharge diagnoses were 
peptic ulcer disease and an anxiety disorder.

VA outpatient treatment reports from 1994 to 1997 show the 
veteran periodically complained of indigestion, epigastric 
pain, stomach discomfort and chest discomfort.  During this 
time, he also complained of having diarrhea, and being 
nauseous.  He denied vomiting.  He was prescribed medication 
for his complaints.  The diagnosis was peptic ulcer disease, 
chronic gastrointestinal dysfunction, anxiety disorder and a 
panic disorder.

In a November 1995 substantive appeal, the veteran stated he 
was entitled to a 60 percent rating for his duodenal ulcer.

The veteran failed to report to an October 1997 VA 
examination.

II.  Analysis

The veteran's claim for an increased rating for his service-
connected lumbosacral strain is well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence to the extent possible, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. § 
5107(a).  

The veteran failed to report for an October 1997 VA 
examination.  The duty to assist is not a one-way street, and 
the veteran has failed to cooperate in developing his claim.  
Wood v. Derwinski, 1 Vet.App. 190 (1991).  

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet.App. 396 (1997).  He 
has provided no good cause for failure to report for the VA 
examination and this alone serves as a basis to deny his 
claim for an increased rating.  Id.  The Board will, 
nonetheless, also adjudicate the merits of his claim.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The veteran is currently assigned a 10 percent rating under 
38 C.F.R. § 4.114, Diagnostic Code 7305, duodenal ulcer.  
Under this code a 10 percent rating is assigned for duodenal 
ulcer which is mild, with recurring symptoms once or twice 
yearly.  A 20 percent rating is assigned when the condition 
is moderate, with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.

A review of the medical evidence between 1990 and 1997 shows 
the veteran has periodically been treated and hospitalized 
due to complaints of nausea, diarrhea, abdominal discomfort, 
indigestion, vomiting, epigastric pain and chest pain.  The 
evidence raises some question as to whether all of these 
complaints are related to his service-connected duodenal 
ulcer disease.  In relation to some of his complaints, he has 
been diagnosed as having an anxiety disorder and a panic 
disorder.  A peptic ulcer disease has primarily been 
diagnosed by history.  In 1993, a VA examination revealed a 
diagnosis of duodenal ulcer without X-ray evidence of active 
disease.  However, in April 1994, an upper GI series showed 
evidence of peptic ulcer disease, and the veteran was 
hospitalized for 5 days.  He was hospitalized for 6 days for 
peptic ulcer disease in September 1994.  There have been no 
other hospitalizations for duodenal ulcer disease in recent 
years.

Irrespective of whether the veteran's current complaints are 
all due to active duodenal ulcer disease, the evidence does 
not show that his symptoms are moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or that he has continuous 
moderate manifestations.  Rather, the evidence shows the 
condition is no more than mild, with recurring symptoms once 
or twice a year; such is properly rated 10 percent under Code 
7305.  Again, the Board notes the veteran failed to report 
for his last VA examination, and the claim has been 
considered based on the evidence which is available.

The Board finds that the preponderance of the evidence is 
against the claim for an increased rating.  Thus, the 
benefit-of-the doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

An increased rating for duodenal ulcer disease is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


